UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
VIT ENTERPRISES, LLC, and JOSEPH
D. VITULLI,

                      Appellants,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 19-CV-2614

MICHAEL CARRERA,

                       Appellee.
------------------------------------------------x

Appearances:                                        For the Appellee:
For the Appellants:                                 PETER COREY
PATRICIA A. ROONEY                                  Macco & Corey, LLP
78 Montauk Highway                                  2950 Express Drive South, Suite 109
Amity Harbor, New York 11701                        Islandia, New York 11749

BLOCK, Senior District Judge:

       The Bankruptcy Code allows a debtor in bankruptcy to exempt certain

property from the bankruptcy estate and, therefore, from distribution to creditors.

See 11 U.S.C. § 522(b). It further allows the debtor to avoid the attachment of

certain liens to exempt property. See id. § 522(f).

       Michael Carrera declared bankruptcy in 2016. At that time, VIT Enterprises,

LCC, and Joseph D. Vitulli (collectively, “VIT”) held a judgment lien of $100,700

on Carrera’s primary residence. In 2018, Carrera moved the bankruptcy court for

an order avoiding that lien on the ground that it impaired his $10,000 homestead



                                                1
exemption. VIT objected, but the bankruptcy court overruled the objection and

granted the motion. VIT timely appealed, raising the following issues.

      1.      VIT argues that Carrera’s motion should have been barred by the

equitable doctrine of laches because it was filed two years after he declared

bankruptcy.    Laches “bars a plaintiff's equitable claim where he is guilty of

unreasonable and inexcusable delay that has resulted in prejudice to the defendant.”

Ivani Contracting Corp. v. City of New York, 103 F.3d 257, 259 (2d Cir. 1997).

Those questions are “primarily addressed to the discretion of the trial court.”

Burnett v. N.Y. Cent. R.R., 380 U.S. 424, 435 (1965).

      Carrera explains that he did not immediately file the motion when he declared

bankruptcy because he first needed to obtain a mortgage loan modification, without

which he would have lost the property to the mortgage holder, whose lien was

superior to VIT’s. With respect to prejudice, VIT argues that the delay made it

more difficult to accurately appraise the property’s value at the time Carerra declared

bankruptcy. Retrospective appraisals are commonplace, however, see, e.g., In re

Saucier, 353 B.R. 383, 387 (Bankr. D. Conn. 2006) (“[T]he cost differential in

obtaining an appraisal of a residential property as of four years ago, as compared to

a current appraisal, may be expected to be relatively minor.”), and VIT submitted no

evidence to the contrary. In the circumstances, the bankruptcy court acted well

within its discretion in not applying laches.


                                          2
      2.     On the merits, VIT argues that the bankruptcy court improperly relied

on a comparative market analysis (“CMA”) instead of a full appraisal as a basis for

the property’s fair market value. Fair market value is a question of fact and,

therefore, reviewed only for clear error. See United States v. 105.22 Acres of Land,

498 F.2d 8, 9 (2d Cir. 1974) (“Whatever our own views might have been as to fair

market value had we been the triers of the facts, we cannot say that [the trial court’s]

findings were clearly erroneous.”).

      Bankruptcy courts regularly use CMAs as reliable evidence of fair market

value. See, e.g., In re Shea, 533 B.R. 358 (Bankr. E.D.N.Y. 2015); In re Roche,

2009 WL 2873075 (Bankr. N.D.N.Y. Aug. 11, 2009); In re Belding, 2010 WL

5376295 (Bankr. D. Vt. Dec. 23, 2010). VIT claims that the CMA was deficient in

several respects, but those arguments—which were presented to the bankruptcy

court—were for the bankruptcy court to consider in deciding what weight to give

the analysis. A rebuttal appraisal from VIT would have required the bankruptcy

court to “pay close attention” to the competing valuations, In re Gucciardo, 576 B.R.

297, 300 (Bankr. E.D.N.Y. 2017), but VIT did not submit an appraisal, despite an

opportunity to do so.

      For the foregoing reasons, the bankruptcy court’s order granting Carrera’s

motion to avoid VIT’s lien is AFFIRMED.

      SO ORDERED.


                                           3
                         _/S/ Frederic Block_______
                         FREDERIC BLOCK
                         Senior United States District Judge
Brooklyn, New York
March 18, 2020




                     4
